IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE INTEREST OF: S.K.L.R., A MINOR      : No. 357 WAL 2020
                                           :
                                           :
PETITION OF: P.L.R.                        : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN THE INTEREST OF: L.M.J.R., A MINOR      : No. 358 WAL 2020
                                           :
                                           :
PETITION OF: P.L.R.                        : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of February, 2021, the Petition for Allowance of Appeal

is DENIED.